The judgment omits a description of the offense except by reference to the indictment. While it is better form to do so, it is not necessary that the judgment in a criminal case specify distinctly the offense of which defendant has been convicted, if the other parts of the record are clear in this respect. Demolli v. United States, 144 F. 363, 75 C.C.A. 365, 6 L.R.A. (N.S.) 424, 7 Ann. Cas. 121.
Questions raised on the admission of evidence have been examined by us. The rulings of the court on these questions were either without error, or, if error, were not prejudicial to defendant's rights.
The evidence adduced was sufficient to present a jury question.
We find no error in the record, and the judgment is affirmed.
Affirmed.